Citation Nr: 1821932	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-28 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel 


INTRODUCTION

The Veteran had active duty service in the United States Army from July 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A Board hearing via videoconference, was conducted in November 2017. A transcript of this hearing is contained within the electronic claims file. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Regarding the Veteran's claim of service connection for left ear hearing loss, remand is necessary to obtain an addendum opinion.  

The Veteran was exposed to noise in service and is presently service-connected for right ear hearing loss and tinnitus.  The Veteran has left ear hearing loss under 38 C.F.R. § 3.385 for VA compensation purposes.  The only question that remains is one of etiology.  

Service treatment records show normal left ear hearing at entrance and separation with no complaints of hearing loss.  

The Veteran underwent a VA audiological examination in July 2010.  The Veteran reported in-service noise exposure with the occasional use of hearing protection.  Puretone audiometry test results were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
55
50
40
50
75

The Veteran had a speech recognition score of 52 percent.  The examiner found that he could not offer a diagnosis because the test results were inconsistent.  

At a VA examination in January 2011, the Veteran's puretone audiometry test results were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
15
5
15
35
30
  
His speech recognition score was 94 percent.  Although the examiner noted that the Veteran did not have a left ear hearing loss disability for VA compensation purposes, in February 2011, he opined that the Veteran hearing loss was not due to service.  As a rationale, he stated that "there is no evidence in the record, of complaint of or treatment for hearing loss or tinnitus. Veteran's MOS was Telecommunications Operator. Hearing test results from Army Reserve enlistment dated seven years following his discharge from active duty showed the Veteran's hearing to be unchanged from the results obtained at time of enlistment in active duty. Of note, there was a mild, pre-existing hearing loss at 4000 Hz in the right ear in 1975. That remained unchanged at testing in 1985."

The Veteran underwent a VA examination in March 2014.  However, the examiner stated that he was unable to provide a diagnosis due to inconsistencies in the responses.  Specifically, the Veteran's test results were found to be invalid and the Veteran's hearing was "better than what the Veteran presented."
 
At a May 2014 VA examination, puretone audiometry test results were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
15
15
20
40
45
  
The Veteran's speech recognition score was 100 percent in the left ear. The Veteran was diagnosed with sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's hearing loss is less likely than not caused by or a result of an in-service event.  As a rational, the examiner stated that the Veteran's hearing was normal on his May 1978 separation examination and again on his enlistment examination for the Reserves in 1985.  The Veteran's January 2011 VA examination audiogram likewise did not show hearing loss.  Therefore, the examiner concluded that the etiology of the Veteran's hearing loss was less likely as not related to acoustic trauma in service.  

In a July 2014 VA opinion, the examiner stated that he 

reviewed the veteran's VA medical records from his enlistment on 07/15/1975 to his separation on 07/14/1978. These records revealed a normal entrance audiogram, as well as, a DD 214 showing the veteran's MOS as being a telecommunication specialist w/o any in-service combat participation.  The veteran's in-service ENT history was negative for any history of head trauma, ear surgeries, recurrent ear infections, or exposure to ototoxic medications. The veteran's 5/1978 Separation Physical Exam revealed no abnormal physical findings. However, his separation audiogram revealed a right asymmetric SN hearing loss with right ear hearing threshold levels of 35 dBs at 4000 Hz. This abnormal separation audiogram revealed a 15 dBs threshold shift at 4000 Hz in comparison to his entrance audiogram.  Therefore, the veteran's medical records showed that the veteran developed a right asymmetric SN hearing loss at the time of his separation from service.  Nonetheless, the veteran's left ear SN hearing loss noted on his 2014 audiogram was not service connected, because his 1978 left ear separation audiogram was normal.

The Veteran testified at the November 2017 Board hearing that as a communication specialist in service, he operated generators in the field.  He stated that the generators were very loud and that he had no hearing protection.  The Veteran further stated that a private physician advised him that his hearing loss was due to service.  That opinion does not appear to be on file.

The Board finds the July 2014 VA examiner's opinion to be inadequate for rating purposes as the absence of hearing loss disability in service is not necessarily fatal to a claim for compensation for post-service hearing loss disability.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In his rationale, the examiner relies on the shift in right ear and the absence of a shift in the left ear hearing.  However, as argued at the hearing, the examiner did not discuss whether the Veteran had hearing loss due to noise exposure than manifested after service.  Therefore, the Board finds a new VA opinion regarding the Veteran's left ear hearing loss disability is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, relevant treatment records and associate them with the claims file.  To the extent needed, the Veteran should be asked to identify the places and approximate dates of treatment.  All VA records should be obtained.  If there are private records appropriate releases should be requested.  All attempts to obtain records should be documented in the claims folder.  The Veteran is encouraged to obtain a copy of the positive opinion reported at his personal hearing.

2. Schedule the Veteran for a VA audiometric examination in view of the variety of findings reported on recent examinations.  The Veteran is notified of his responsibility to appear and cooperate with examiners. The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished. All appropriate testing should be conducted. 

The examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any current left ear hearing loss had its origin in service or is in any way related to the Veteran's active service. In responding the examiner is asked to indicate whether there is other likely etiology of hearing loss or tinnitus, if unrelated to service, to include advancing age, infection, or other cause.  The examiner should also comment on whether the type of hearing loss found is the type normally found in cases of acoustic trauma.

In reaching these determinations, the examiner must take into account and discuss the Veteran's credible lay statements. 

The examiner is advised that a finding that the Veteran's hearing loss was not significant enough to be considered disabling at separation is not, by itself, a sufficient rationale for an opinion that a relationship to service is less likely than not. 

The rationale for any opinion expressed should be provided. If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible. The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion.

3. The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


